DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the first office action on the merits in response to the application filed on 03-23-2022.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03-23-2022 is acknowledged. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “a sliding rod, a first locking pin and a second locking pin” in claim 6 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Allowable Subject Matter
Claims 1-6 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: none of the prior art in record discloses “an interior of the upper gear ring is provided with the upper circular track; the first bracket is provided on the upper gear ring; the first bracket is connected to the upper circular track; the upper gear is engaged with the upper gear ring; the upper gear is connected to the upper motor; the support mechanism is provided below the upper gear ring; the support mechanism is connected to the upper linear actuator; the upper linear actuator is fixedly connected to the upper yarn insertion device; an interior of the lower gear ring is provided with the lower circular track; the base is provided below the lower gear ring; the lower gear ring is engaged 1with the lower gear; the lower gear is connected to the lower motor; the second bracket is provided on the lower gear ring; the second bracket is connected to the lower linear actuator; the lower linear actuator is fixedly connected to the lower yarn insertion device; the yarn carrying device is connected to the upper yarn insertion device or the lower yarn insertion device; and the pneumatic transmission and control device is connected to the upper linear actuator, the upper yarn insertion device, the lower yarn insertion device and the lower linear actuator; the upper linear actuator comprises an upper X-direction linear actuator and an upper Y-direction linear actuator; and the upper X-direction linear actuator and the upper Y-direction linear actuator are connected to the pneumatic transmission and control device; and the lower linear actuator comprises a lower X-direction linear actuator and a lower Y-direction linear actuator; and the lower X-direction linear actuator and the lower Y-direction linear actuator are connected to the pneumatic transmission and control device”.
Conclusion
The prior art made of record and not relied upon, is listed on the attached PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO-THIEU L NGUYEN whose telephone number is (571)270-0476. The examiner can normally be reached M-F 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOA D. HUYNH can be reached on (571)272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BAO-THIEU L NGUYEN/Examiner, Art Unit 3732